BOUTALL, Judge,
dissenting.
I respectfully dissent being of the opinion that the special defense of release between the parties is not a permissible defense in these proceedings but constitutes a special defense which could have been raised on the trial in Arkansas. In fact Holder filed an answer in the Arkansas court alleging among other things an affirmative plea that the claim was released by the Febru*14ary 14, 1978, release. The plea was not considered in the Arkansas case because of procedural difficulty.
In the Arkansas case, the plaintiff had filed a motion to strike the answer based upon his having previously filed an affidavit of no defense to which Holder had filed no counter affidavit as required by law. The judge mailed a notice of hearing to Holder’s attorney who did not appear thus permitting the answer to be struck by default and a default judgment to be entered against Holder. The trial judge in the District Court for the Parish of St. Charles found that the judgment of the Arkansas court is a good and valid judgment, and I agree. The majority opinion gives Holder a second chance to defend on the merits after he failed to do so in Arkansas.